AMENDMENT TO LEASE AGREEMENT

 

RECITALS

 

Whereas Abyss Group LLC, a New Mexico limited liability company (“Abyss”) and
Galaxy Gaming, LLC a Nevada limited liability company (“GGLLC”) entered into
that certain Office Plaza Office Lease dated August 30, 2004 (the “Lease
Agreement”) pursuant to which GGLLC as the tenant leased the premises at 6980
O'Bannon Drive consisting of approximately 5,800 square feet of floor area from
Abyss as the landlord;

 

Whereas Abyss, GGLLC and Galaxy Gaming, Inc., a Nevada corporation (“GGI”)
executed the “Agreement for Assignment, Assumption and Amendment of Lease
Agreement” dated January 1, 2007 (“Assignment”), whereby GGI assumed all of
GGLLC’s obligations and liabilities under the lease agreement.

 

Whereas Abyss and GGI desire to amend certain articles of the Lease Agreement.

 

Therefore, the parties mutually agree that the Lease Agreement is hereby amended
as follows:

 

Article 1 FUNDAMENTAL LEASE PROVISIONS 1 (e) Demised Premises: “The demised
premises contains approximately 6,000 square feet of floor area”

 

Article 4 RENTAL: “Effective April 1, 2010 the monthly rental shall be reduced
from $18,565.75 to $9,282.88. The reduction shall remain in force until the
expiration of the initial lease of August 31, 2010.”

 

All other terms and conditions contained in the Lease Agreement, dated August
30, 2004 and Assignment dated January 1, 2007 shall remain unchanged and in full
effect.

 

/s/ Therese Saucier 4/1/10 Therese Saucier, Manager of Abyss Group LLC Date  
/s/ Robert Saucier 4/1/10 Robert Saucier, President and CEO, Galaxy Gaming Inc.
Date

 

1

 

